ROBERTSON, Presiding Judge.
This is an appeal from the denial of an attorney fee request to be paid from a fund created for the payment of certain medical expenses associated with a workmen’s compensation injury.
The judgment of the trial court is affirmed on authority of Reynolds v. First Alabama Bank of Montgomery, N.A., 471 So.2d 1238 (Ala.1985). It is well settled law in Alabama that attorney’s fees are recoverable only where authorized by statute; when provided for in a contract; or by. special equity. Id. We find none of the above applicable in this case.
AFFIRMED.
THIGPEN and YATES, JJ., concur.